(Slip Opinion)              OCTOBER TERM, 2009                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                     SMITH, WARDEN v. SPISAK

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE SIXTH CIRCUIT

   No. 08–724.      Argued October 13, 2009—Decided January 12, 2010
After the Ohio courts sentenced respondent Spisak to death and denied
  his claims on direct appeal and collateral review, he filed a federal
  habeas petition claiming that, at his trial’s penalty phase, (1) the in
  structions and verdict forms unconstitutionally required the jury to
  consider in mitigation only those factors that it unanimously found to
  be mitigating, see Mills v. Maryland, 486 U. S. 367, and (2) his coun
  sel’s inadequate closing argument deprived him of effective assis
  tance of counsel, see Strickland v. Washington, 466 U. S. 668. The
  District Court denied the petition, but the Sixth Circuit accepted both
  arguments and ordered relief.
Held:
    1. Because the state court’s upholding of the mitigation jury in
 structions and forms was not “contrary to, or . . . an unreasonable ap
 plication of, clearly established Federal law, as determined by [this]
 Court,” 28 U. S. C. §2254(d)(1), the Sixth Circuit was barred from
 reaching a contrary decision. The Court of Appeals erred in holding
 that the instructions and forms contravened Mills, in which this
 Court held that the jury instructions and verdict forms at issue vio
 lated the Constitution because, read naturally, they told the jury that
 it could not find a particular circumstance to be mitigating unless all
 12 jurors agreed that the mitigating circumstance had been proved to
 exist, 486 U. S., at 380–381, 384. Even assuming that Mills sets
 forth the pertinent “clearly established Federal law” for reviewing the
 state-court decision in this case, the instructions and forms used here
 differ significantly from those in Mills: They made clear that, to rec
 ommend a death sentence, the jury had to find unanimously that
 each of the aggravating factors outweighed any mitigating circum
 stances, but they did not say that the jury had to determine the exis
2                            SMITH v. SPISAK

                                  Syllabus

    tence of each individual mitigating factor unanimously. Nor did they
    say anything about how—or even whether—the jury should make in
    dividual determinations that each particular mitigating circumstance
    existed. They focused only on the overall question of balancing the
    aggravating and mitigating factors, and they repeatedly told the jury
    to consider all relevant evidence. Thus, the instructions and verdict
    forms did not clearly bring about, either through what they said or
    what they implied, the constitutional error in the Mills instructions.
    Pp. 2–9.
       2. Similarly, the state-court decision rejecting Spisak’s ineffective
    assistance-of-counsel claim was not “contrary to, or . . . an unreason
    able application” of the law “clearly established” in Strickland.
    §2254(d)(1). To prevail on this claim, Spisak must show, inter alia,
    that there is a “reasonable probability that, but for counsel’s unpro
    fessional errors, the result of the proceeding would have been differ
    ent.” Strickland, supra, at 694. Even assuming that the closing ar
    gument was inadequate in the respects claimed by Spisak, this Court
    finds no “reasonable probability” that a better closing argument
    without these defects would have made a significant difference. Any
    different, more adequate closing argument would have taken place in
    the following context: Spisak’s defense at the trial’s guilt phase con
    sisted of an effort by counsel to show that Spisak was not guilty by
    reason of insanity. Counsel, apparently hoping to demonstrate
    Spisak’s mentally defective condition, called him to the stand, where
    he freely admitted committing three murders and two other shoot
    ings and repeatedly expressed an intention to commit further mur
    ders if given the opportunity. In light of this background and for the
    following reasons, the assumed closing argument deficiencies do not
    raise the requisite reasonable probability of a different result but for
    the deficient closing. First, since the sentencing phase took place
    immediately after the guilt phase, the jurors had fresh in their minds
    the government’s extensive and graphic evidence regarding the kill
    ings, Spisak’s boastful and unrepentant confessions, and his threats
    to commit further violent acts. Second, although counsel did not
    summarize the mitigating evidence in great detail, he did refer to it,
    and the defense experts’ more detailed testimony regarding Spisak’s
    mental illness was also fresh in the jurors’ minds. Third, Spisak does
    not describe what other mitigating factors counsel might have men
    tioned; all those he proposes essentially consist of aspects of the
    “mental defect” factor that the defense experts described. Finally, in
    light of counsel’s several appeals to the jurors’ sense of humanity, it
    is unlikely that a more explicit or elaborate appeal for mercy could
    have changed the result, either alone or together with the foregoing
    circumstances. The Court need not reach Spisak’s claim that
                     Cite as: 558 U. S. ____ (2010)                 3

                               Syllabus

  §2254(d)(1) does not apply to his claim, because it would reach the
  same conclusion even on de novo review. Pp. 9–16.
512 F. 3d 852, reversed.

  BREYER, J., delivered the opinion of the Court, in which ROBERTS,
C. J., and SCALIA, KENNEDY, THOMAS, GINSBURG, ALITO, and SO-
TOMAYOR, JJ., joined, and in which STEVENS, J., joined as to Part III.
STEVENS, J., filed an opinion concurring in part and concurring in the
judgment.
                       Cite as: 558 U. S. ____ (2010)                              1

                            Opinion of the Court

    NOTICE: This opinion is subject to formal revision before publication in the
    preliminary print of the United States Reports. Readers are requested to
    notify the Reporter of Decisions, Supreme Court of the United States, Wash
    ington, D. C. 20543, of any typographical or other formal errors, in order
    that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                  _________________

                                  No. 08–724
                                  _________________


 KEITH SMITH, WARDEN, PETITIONER v. FRANK G.

                 SPISAK, JR. 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF

            APPEALS FOR THE SIXTH CIRCUIT

                              [January 12, 2010]


   JUSTICE BREYER delivered the opinion of the Court.
   Frank G. Spisak, Jr., the respondent, was convicted in
an Ohio trial court of three murders and two attempted
murders. He was sentenced to death. He filed a habeas
corpus petition in federal court, claiming that constitu
tional errors occurred at his trial. First, Spisak claimed
that the jury instructions at the penalty phase unconstitu
tionally required the jury to consider in mitigation only
those factors that the jury unanimously found to be miti
gating. See Mills v. Maryland, 486 U. S. 367 (1988).
Second, Spisak claimed that he suffered significant harm
as a result of his counsel’s inadequate closing argument at
the penalty phase of the proceeding. See Strickland v.
Washington, 466 U. S. 668 (1984). The Federal Court of
Appeals accepted these arguments and ordered habeas
relief. We now reverse the Court of Appeals.
                            I
  In 1983, an Ohio jury convicted Spisak of three murders
and two attempted murders at Cleveland State University
in 1982. The jury recommended, and the judge imposed, a
death sentence. The Ohio courts denied Spisak’s claims,
2                     SMITH v. SPISAK

                     Opinion of the Court

both on direct appeal and on collateral review. State v.
Spisak, 36 Ohio St. 3d 80, 521 N. E. 2d 800 (1988) (per
curiam); State v. Spisak, No. 67229, 1995 WL 229108
(Ohio App., 8th Dist., Cuyahoga Cty., Apr. 13, 1995); State
v. Spisak, 73 Ohio St. 3d 151, 652 N. E. 2d 719 (1995) (per
curiam).
   Spisak then sought a federal writ of habeas corpus.
Among other claims, he argued that the sentencing phase
of his trial violated the U. S. Constitution for the two
reasons we consider here. The District Court denied his
petition. Spisak v. Coyle, Case No. 1:95CV2675 (ND Ohio,
Apr. 18, 2003), App. to Pet. for Cert. 95a. But the Court of
Appeals accepted Spisak’s two claims, namely, his mitiga
tion instruction claim and his ineffective-assistance-of
counsel claim. Spisak v. Mitchell, 465 F. 3d 684, 703–706,
708–711 (CA6 2006). The Court of Appeals consequently
ordered the District Court to issue a conditional writ of
habeas corpus forbidding Spisak’s execution. Id., at 715–
716.
   The State of Ohio then sought certiorari in this Court.
We granted the petition and vacated the Court of Appeals’
judgment. Hudson v. Spisak, 552 U. S. 945 (2007). We
remanded the case for further consideration in light of two
recent cases in which this Court had held that lower fed
eral courts had not properly taken account of the defer
ence federal law grants state-court determinations on
federal habeas review. Ibid.; see 28 U. S. C. §2254(d);
Carey v. Musladin, 549 U. S. 70 (2006); Schriro v. Landri
gan, 550 U. S. 465 (2007). On remand, the Sixth Circuit
reinstated its earlier opinion. Spisak v. Hudson, 512 F. 3d
852, 853–854 (2008). The State again sought certiorari.
We again granted the petition. And we now reverse.
                             II
  Spisak’s first claim concerns the instructions and verdict
forms that the jury received at the sentencing phase of his
                  Cite as: 558 U. S. ____ (2010)            3

                      Opinion of the Court

trial. The Court of Appeals held the sentencing instruc
tions unconstitutional because, in its view, the instruc
tions, taken together with the forms, “require[d]” juror
“unanimity as to the presence of a mitigating factor”—
contrary to this Court’s holding in Mills v. Maryland,
supra. 465 F. 3d, at 708. Since the parties do not dispute
that the Ohio courts “adjudicated” this claim, i.e., they
considered and rejected it “on the merits,” the law permits
a federal court to reach a contrary decision only if the
state-court decision “was contrary to, or involved an un
reasonable application of, clearly established Federal law,
as determined by the Supreme Court of the United
States.” 28 U. S. C. §2254(d)(1). Unlike the Court of
Appeals, we conclude that Spisak’s claim does not satisfy
this standard.
   The parties, like the Court of Appeals, assume that
Mills sets forth the pertinent “clearly established Federal
law.” While recognizing some uncertainty as to whether
Mills was “clearly established Federal law” for the purpose
of reviewing the Ohio Supreme Court’s opinion, we shall
assume the same. Compare Williams v. Taylor, 529 U. S.
362, 390 (2000) (STEVENS, J., for the Court) (applicable
date for purposes of determining whether “Federal law” is
“established” is when the “state-court conviction became
final”), with id., at 412 (O’Connor, J., for the Court) (appli
cable date is “the time of the relevant state-court deci
sion”); see State v. Spisak, 36 Ohio St. 3d 80, 521 N. E. 2d
800 (decided Apr. 13, 1988), cert. denied, 489 U. S. 1071
(decided Mar. 6, 1989); Mills v. Maryland, supra (decided
June 6, 1988).
                             A
  The rule the Court set forth in Mills is based on two
well-established principles. First, the Constitution forbids
imposition of the death penalty if the sentencing judge or
jury is “ ‘ “precluded from considering, as a mitigating
4                     SMITH v. SPISAK

                     Opinion of the Court

factor, any aspect of a defendant’s character or record and
any of the circumstances of the offense that the defendant
proffers as a basis for a sentence less than death.” ’ ” 486
U. S., at 374 (quoting Eddings v. Oklahoma, 455 U. S. 104,
110 (1982), in turn quoting Lockett v. Ohio, 438 U. S. 586,
604 (1978) (plurality opinion)). Second, the sentencing
judge or jury “ ‘ may not refuse to consider or be precluded
from considering “any relevant mitigating evidence.” ’ ”
Mills, 486 U. S., at 374–375 (quoting Skipper v. South
Carolina, 476 U. S. 1, 4 (1986), in turn quoting Eddings,
supra, at 114).
   Applying these principles, the Court held that the jury
instructions and verdict forms at issue in the case violated
the Constitution because, read naturally, they told the
jury that it could not find a particular circumstance to be
mitigating unless all 12 jurors agreed that the mitigating
circumstance had been proved to exist. Mills, 486 U. S., at
380–381, 384. If, for example, the defense presents evi
dence of three potentially mitigating considerations, some
jurors may believe that only the first is mitigating, some
only the second, and some only the third. But if even one
of the jurors believes that one of the three mitigating
considerations exists, but that he is barred from consider
ing it because the other jurors disagree, the Court held,
the Constitution forbids imposition of the death penalty.
See id., at 380, 384; see also McKoy v. North Carolina, 494
U. S. 433, 442–443 (1990) (“Mills requires that each juror
be permitted to consider and give effect to . . . all mitigat
ing evidence in deciding . . . whether aggravating circum
stances outweigh mitigating circumstances . . . ”). Because
the instructions in Mills would have led a reasonable juror
to believe the contrary, the Court held that the sentencing
proceeding violated the Constitution. 486 U. S., at 374–
375.
                  Cite as: 558 U. S. ____ (2010) 
           5

                      Opinion of the Court 


                              B

   In evaluating the Court of Appeals’ determination here,
we have examined the jury instructions and verdict forms
at issue in Mills and compared them with those used in
the present case. In the Mills sentencing phase, the trial
judge instructed the jury to fill out a verdict form that had
three distinct parts. Section I set forth a list of 10 specific
aggravating circumstances next to which were spaces
where the jury was to mark “yes” or “no.” Just above the
list, the form said:
       “Based upon the evidence we unanimously find that
    each of the following aggravating circumstances which
    is marked ‘yes’ has been proven . . . and each aggra
    vating circumstance which is marked ‘no’ has not been
    proven . . . .” 486 U. S., at 384–385 (emphasis added;
    internal quotation marks omitted).
Section II set forth a list of eight potentially mitigating
circumstances (seven specific circumstances and the
eighth designated as “other”) next to which were spaces
where the jury was to mark “yes” or “no.” Just above the
list the form said:
       “Based upon the evidence we unanimously find that
    each of the following mitigating circumstances which
    is marked ‘yes’ has been proven to exist . . . and each
    mitigating circumstance marked ‘no’ has not been
    proven . . . .” Id., at 387 (emphasis added; internal
    quotation marks omitted).
Section III set forth the overall balancing question, along
with spaces for the jury to mark “yes” or “no.” It said:
       “Based on the evidence we unanimously find that it
    has been proven . . . that the mitigating circumstances
    marked ‘yes’ in Section II outweigh the aggravating
    circumstances marked ‘yes’ in Section I.” Id., at 388–
    389 (emphasis added; internal quotation marks omit
6                     SMITH v. SPISAK

                     Opinion of the Court

    ted).
   Explaining the forms, the judge instructed the jury with
an example. He told the jury that it should mark “ ‘yes’ ”
on the jury form if it “ ‘unanimously’ ” concluded that an
aggravating circumstance had been proved. Id., at 378.
Otherwise, he said, “ ‘of course you must answer no.’ ”
Ibid. (emphasis deleted). These instructions, together
with the forms, told the jury to mark “yes” on Section II’s
list of mitigating factors only if the jury unanimously
concluded that the particular mitigating factor had been
proved, and to consider in its weighing analysis in Section
III only those mitigating factors marked “yes” in Section
II. Thus, as this Court found, the jury was instructed that
it could consider in the ultimate weighing of the aggravat
ing and mitigating evidence only the mitigating factors
that the jury had unanimously found to exist. See id., at
380–381.
   The instructions and jury forms in this case differ sig
nificantly from those in Mills. The trial judge instructed
the jury that the aggravating factors they would consider
were the specifications that the jury had found proved
beyond a reasonable doubt at the guilt phase of the trial—
essentially, that each murder was committed in a course of
conduct including the other crimes, and, for two of the
murders, that the murder was committed with the intent
to evade apprehension or punishment for another offense.
8 Tr. 2967–2972 (July 19, 1983).
   He then explained the concept of a “mitigating factor.”
After doing so, he listed examples, including that “the
defendant because of a mental disease or defect . . . lacked
substantial capacity to appreciate the criminality of his
conduct or to conform his conduct to the requirements of
the law.” Id., at 2972–2973. The court also told the jury
that it could take account of “any other” mitigating consid
eration it found “relevant to the issue of whether the
                  Cite as: 558 U. S. ____ (2010)            7

                      Opinion of the Court

defendant should be sentenced to death.” Id., at 2973.
And he instructed the jury that the State bore the burden
of proving beyond a reasonable doubt that the aggravating
circumstances outweighed the mitigating factors. Id., at
2965.
   With respect to “the procedure” by which the jury should
reach its verdict, the judge told the jury only the following:
    “[Y]ou, the trial jury, must consider all of the relevant
    evidence raised at trial, the evidence and testimony
    received in this hearing and the arguments of counsel.
    From this you must determine whether, beyond a rea
    sonable doubt, the aggravating circumstances, which
    [Spisak] has been found guilty of committing in the
    separate counts are sufficient to outweigh the mitigat
    ing factors present in this case.
      “If all twelve members of the jury find by proof be
    yond a reasonable doubt that the aggravating circum
    stance in each separate count outweighs the mitigat
    ing factors, then you must return that finding to the
    Court.
         .           .           .          .            .
      “On the other hand, if after considering all of the
    relevant evidence raised at trial, the evidence and the
    testimony received at this hearing and the arguments
    of counsel, you find that the State failed to prove be
    yond a reasonable doubt that the aggravating circum
    stances which [Spisak] has been found guilty of com
    mitting in the separate counts outweigh the
    mitigating factors, you will then proceed to determine
    which of two possible life imprisonment sentences to
    recommend to the Court.” Id., at 2973–2975.
  The judge gave the jury two verdict forms for each ag
gravating factor. The first of the two forms said:
    “ ‘We the jury in this case . . . do find beyond a reason
    able doubt that the aggravating circumstance . . . was
8                     SMITH v. SPISAK

                      Opinion of the Court

    sufficient to outweigh the mitigating factors present

    in this case.

    “ ‘We the jury recommend that the sentence of death 

    be imposed . . . .’ ” Id., at 2975–2976. 

The other verdict form read:
    “ ‘We the jury . . . do find that the aggravating circum
    stances . . . are not sufficient to outweigh the mitiga
    tion factors present in this case.
    “ ‘We the jury recommend that the defendant . . . be
    sentenced to life imprisonment . . . .’ ” Id., at 2976.
   The instructions and forms made clear that, to recom
mend a death sentence, the jury had to find, unanimously
and beyond a reasonable doubt, that each of the aggravat
ing factors outweighed any mitigating circumstances. But
the instructions did not say that the jury must determine
the existence of each individual mitigating factor unani
mously. Neither the instructions nor the forms said any
thing about how—or even whether—the jury should make
individual determinations that each particular mitigating
circumstance existed. They focused only on the overall
balancing question. And the instructions repeatedly told
the jury to “conside[r] all of the relevant evidence.” Id., at
2974. In our view the instructions and verdict forms did
not clearly bring about, either through what they said or
what they implied, the circumstance that Mills found
critical, namely,
    “a substantial possibility that reasonable jurors, upon
    receiving the judge’s instructions in this case, and in
    attempting to complete the verdict form as instructed,
    well may have thought they were precluded from con
    sidering any mitigating evidence unless all 12 jurors
    agreed on the existence of a particular such circum
    stance.” 486 U. S., at 384.
We consequently conclude that that the state court’s deci
                 Cite as: 558 U. S. ____ (2010)            9

                     Opinion of the Court

sion upholding these forms and instructions was not “con
trary to, or . . . an unreasonable application of, clearly
established Federal law, as determined by the Supreme
Court of the United States” in Mills.          28 U. S. C.
§2254(d)(1).
   We add that the Court of Appeals found the jury in
structions unconstitutional for an additional reason, that
the instructions “require[d] the jury to unanimously reject
a death sentence before considering other sentencing
alternatives.” 465 F. 3d, at 709 (citing Maples v. Coyle,
171 F. 3d 408, 416–417 (CA6 1999)). We have not, how
ever, previously held jury instructions unconstitutional for
this reason. Mills says nothing about the matter. Neither
the parties nor the courts below referred to Beck v. Ala
bama, 447 U. S. 625 (1980), or identified any other prece
dent from this Court setting forth this rule. Cf. Jones v.
United States, 527 U. S. 373, 379–384 (1999) (rejecting an
arguably analogous claim). But see post, at 3–5 (STEVENS,
J., concurring in part and concurring in judgment). What
ever the legal merits of the rule or the underlying verdict
forms in this case were we to consider them on direct
appeal, the jury instructions at Spisak’s trial were not
contrary to “clearly established Federal law.” 28 U. S. C.
§2254(d)(1).
                            III
  Spisak’s second claim is that his counsel’s closing argu
ment at the sentencing phase of his trial was so inade
quate as to violate the Sixth Amendment. To prevail,
Spisak must show both that “counsel’s representation fell
below an objective standard of reasonableness,” Strick
land, 466 U. S., at 688, and that there is a “reasonable
probability that, but for counsel’s unprofessional errors,
the result of the proceeding would have been different,”
id., at 694.
  The Ohio Supreme Court held that Spisak’s claim was
10                    SMITH v. SPISAK

                     Opinion of the Court

“not well-taken on the basis of our review of the record.”
State v. Spisak, 36 Ohio St. 3d, at 82, 521 N. E. 2d, at 802
(citing, inter alia, Strickland, supra). The District Court
concluded that counsel did a constitutionally adequate job
and that “[t]here simply is not a reasonable probability
that, absent counsel’s alleged errors, the jury would have
concluded that the balance of aggravating and mitigating
circumstances did not warrant death.” Spisak v. Coyle,
App. to Pet. for Cert. 204a. The Court of Appeals, how
ever, reached a contrary conclusion. It held that counsel’s
closing argument, measured by “ ‘an objective standard of
reasonableness,’ ” was inadequate, and it asserted that “a
reasonable probability exists ” that adequate representa
tion would have led to a different result. 465 F. 3d, at 703,
706 (quoting Strickland, supra, at 688). Responding to the
State’s petition for certiorari, we agreed to review the
Court of Appeals’ terse finding of a “reasonable probabil
ity” that a more adequate argument would have changed a
juror’s vote.
   In his closing argument at the penalty phase, Spisak’s
counsel described Spisak’s killings in some detail. He
acknowledged that Spisak’s admiration for Hitler inspired
his crimes. He portrayed Spisak as “sick,” “twisted,” and
“demented.” 8 Tr. 2896 (July 19, 1983). And he said that
Spisak was “never going to be any different.” Ibid. He
then pointed out that all the experts had testified that
Spisak suffered from some degree of mental illness. And,
after a fairly lengthy and rambling disquisition about his
own decisions about calling expert witnesses and prepar
ing them, counsel argued that, even if Spisak was not
legally insane so as to warrant a verdict of not guilty by
reason of insanity, he nonetheless was sufficiently men
tally ill to lessen his culpability to the point where he
should not be executed. Counsel also told the jury that,
when weighing Spisak’s mental illness against the “sub
stantial” aggravating factors present in the case, id., at
                  Cite as: 558 U. S. ____ (2010)            11

                      Opinion of the Court

2924, the jurors should draw on their own sense of “pride”
for living in “a humane society” made up of “a humane
people,” id., at 2897–2900, 2926–2928. That humanity,
he said, required the jury to weigh the evidence “fairly”
and to be “loyal to that oath” the jurors had taken to up
hold the law. Id., at 2926.
   Spisak and his supporting amici say that this argument
was constitutionally inadequate because: (1) It overly
emphasized the gruesome nature of the killings; (2) it
overly emphasized Spisak’s threats to continue his crimes;
(3) it understated the facts upon which the experts based
their mental illness conclusions; (4) it said little or nothing
about any other possible mitigating circumstance; and (5)
it made no explicit request that the jury return a verdict
against death.
   We assume for present purposes that Spisak is correct
that the closing argument was inadequate. We neverthe
less find no “reasonable probability” that a better closing
argument without these defects would have made a sig
nificant difference.
   Any different, more adequate closing argument would
have taken place in the following context: Spisak admitted
that he had committed three murders and two other shoot
ings. Spisak’s defense at the guilt phase of the trial con
sisted of an effort by counsel to show that Spisak was not
guilty by reason of insanity. And counsel, apparently
hoping to demonstrate Spisak’s mentally defective condi
tion, called him to the stand.
   Spisak testified that he had shot and killed Horace
Rickerson, Timothy Sheehan, and Brian Warford. He also
admitted that he had shot and tried to kill John Har
daway, and shot at Coletta Dartt. He committed these
crimes, he said, because he was a follower of Adolf Hitler,
who was Spisak’s “spiritual leader” in a “war” for “sur
vival” of “the Aryan people.” 4 id., at 1343–1344, 1396
(July 5, 1983). He said that he had purchased guns and
12                    SMITH v. SPISAK

                     Opinion of the Court

stockpiled ammunition to further this war. Id., at 1406–
1408. And he had hoped to “create terror” at Cleveland
State University, because it was “one of the prime targets”
where the “Jews and the system . . . are brainwashing the
youth.” Id., at 1426–1428.
   Spisak then said that in February 1982 he had shot
Rickerson, who was black, because Rickerson had made a
sexual advance on Spisak in a university bathroom. He
expressed satisfaction at having “eliminated that particu
lar threat . . . to me and to the white race.” 5 id., at 1511
(July 7, 1983). In June he saw a stranger, John Har
daway, on a train platform and shot him seven times
because he had been looking for a black person to kill as
“blood atonement” for a recent crime against two white
women. 4 id., at 1416 (July 5, 1983). He added that he
felt “good” after shooting Hardaway because he had “ac
complished something,” but later felt “[k]ind of bad” when
he learned that Hardaway had survived. Id., at 1424–
1425. In August 1982, Spisak shot at Coletta Dartt be
cause, he said, he heard her “making some derisive re
marks about us,” meaning the Nazi Party. Id., at 1432–
1435. Later that August, he shot and killed Timothy
Sheehan because he “thought he was one of those Jewish
professors . . . that liked to hang around in the men’s room
and seduce and pervert and subvert the young people that
go there.” 5 id., at 1465–1466 (July 7, 1983). Spisak
added that he was “sorry about that” murder because he
later learned Sheehan “wasn’t Jewish like I thought he
was.” Ibid. And three days later, while on a “search and
destroy mission,” he shot and killed Brian Warford, a
young black man who “looked like he was almost asleep”
in a bus shelter, to fulfill his “duty” to “inflict the maxi
mum amount of casualties on the enemies.” Id., at 1454–
1455, 1478.
   Spisak also testified that he would continue to commit
similar crimes if he had the chance. He said about War
                 Cite as: 558 U. S. ____ (2010)          13

                     Opinion of the Court

ford’s murder that he “didn’t want to get caught that time
because I wanted to be able to do it again and again and
again and again.” Id., at 1699 (July 8, 1983). In a letter
written to a friend, he called the murders of Rickerson and
Warford “the finest thing I ever did in my whole life” and
expressed a wish that he “had a human submachine gun
right now so I could exterminate” black men “and watch
them scream and twitch in agony.” Id., at 1724–1725.
And he testified that, if he still had his guns, he would
escape from jail, “go out and continue the war I started,”
and “continue to inflict the maximum amount of damage
on the enemies as I am able to do.” Id., at 1780–1781.
  The State replied by attempting to show that Spisak
was lying in his testimony about the Nazi-related motives
for these crimes. The State contended instead that the
shootings were motivated by less unusual purposes, such
as robbery. See id., at 1680, 1816–1818.
  The defense effort to show that Spisak was not guilty by
reason of insanity foundered when the trial judge refused
to instruct the jury to consider that question and excluded
expert testimony regarding Spisak’s mental state. The
defense’s expert witness, Dr. Oscar Markey, had written a
report diagnosing Spisak as suffering from a “schizotypal
personality disorder” and an “atypical psychotic disorder,”
and as, at times, “unable to control his impulses to as
sault.” 6 id., at 1882–1883, 1992 (July 11, 1983). His
testimony was somewhat more ambiguous during a voir
dire, however. On cross-examination, he conceded that he
could not say Spisak failed Ohio’s sanity standard at the
time of the murders. After Markey made the same conces
sion before the jury, the court granted the prosecution’s
renewed motion to exclude Markey’s testimony and in
structed the jury to disregard the testimony that it heard.
And the court excluded the defense’s proffered reports
from other psychologists and psychiatrists who examined
Spisak, because none of the reports said that Spisak met
14                    SMITH v. SPISAK

                     Opinion of the Court

the Ohio insanity standard at the time of the crimes. Id.,
at 1898–1899, 1911–1912, 1995; id., at 2017, 2022 (July
12, 1983).
   During the sentencing phase of the proceedings, defense
counsel called three expert witnesses, all of whom testified
that Spisak suffered from some degree of mental illness.
Dr. Sandra McPherson, a clinical psychologist, said that
Spisak suffered from schizotypal and borderline personal
ity disorders characterized by bizarre and paranoid think
ing, gender identification conflict, and emotional instabil
ity. She added that these defects “substantially impair his
ability to conform himself” to the law’s requirements. 8
id., at 2428–2429, 2430–2441 (July 16, 1983). Dr. Kurt
Bertschinger, a psychiatrist, testified that Spisak suffered
from a schizotypal personality disorder and that “mental
illness does impair his reason to the extent that he has
substantial inability to know wrongfulness, or substantial
inability to refrain.” Id., at 2552–2556. Dr. Markey,
whose testimony had been stricken at the guilt phase,
again testified and agreed with the other experts’ diagno
ses. Id., at 2692–2693, 2712–2713 (July 18, 1983).
   In light of this background and for the following rea
sons, we do not find that the assumed deficiencies in
defense counsel’s closing argument raise “a reasonable
probability that,” but for the deficient closing, “the result
of the proceeding would have been different.” Strickland,
466 U. S., at 694. We therefore cannot find the Ohio
Supreme Court’s decision rejecting Spisak’s ineffective
assistance-of-counsel claim to be an “unreasonable appli
cation” of the law “clearly established” in Strickland.
§2254(d)(1).
   First, since the sentencing phase took place immediately
following the conclusion of the guilt phase, the jurors had
fresh in their minds the government’s evidence regarding
the killings—which included photographs of the dead
bodies, images that formed the basis of defense counsel’s
                 Cite as: 558 U. S. ____ (2010)           15

                     Opinion of the Court

vivid descriptions of the crimes—as well as Spisak’s boast
ful and unrepentant confessions and his threats to commit
further acts of violence. We therefore do not see how a
less descriptive closing argument with fewer disparaging
comments about Spisak could have made a significant
difference.
   Similarly fresh in the jurors’ minds was the three de
fense experts’ testimony that Spisak suffered from mental
illness. The jury had heard the experts explain the spe
cific facts upon which they had based their conclusions, as
well as what they had learned of his family background
and his struggles with gender identity. And the jury had
heard the experts draw connections between his mental
illness and the crimes. We do not see how it could have
made a significant difference had counsel gone beyond his
actual argument—which emphasized mental illness as a
mitigating factor and referred the jury to the experts’
testimony—by repeating the facts or connections that the
experts had just described.
   Nor does Spisak tell us what other mitigating factors
counsel might have mentioned. All those he proposes
essentially consist of aspects of the “mental defect” factor
that the defense experts described.
   Finally, in light of counsel’s several appeals to the ju
rors’ sense of humanity—he used the words “humane
people” and “humane society” 10 times at various points in
the argument—we cannot find that a more explicit or
more elaborate appeal for mercy could have changed the
result, either alone or together with the other circum
stances just discussed. Thus, we conclude that there is not
a reasonable probability that a more adequate closing
argument would have changed the result, and that the
Ohio Supreme Court’s rejection of Spisak’s claim was not
“contrary to, or . . . an unreasonable application of” Strick
land. 28 U. S. C. §2254(d)(1).
   Spisak contends that the deferential standard of review
16                    SMITH v. SPISAK

                     Opinion of the Court

under §2254(d)(1) should not apply to this claim because
the Ohio Supreme Court may not have reached the ques
tion whether counsel’s closing argument caused Spisak
prejudice. That is, the Ohio Supreme Court’s summary
rejection of this claim did not indicate whether that court
rested its conclusion upon a finding (1) that counsel was
not ineffective, or (2) that a better argument would not
have made a difference, or (3) both. See State v. Spisak,
36 Ohio St. 3d, at 82, 521 N. E. 2d, at 802. Spisak argues
that, under these circumstances, a federal court should
not defer to a state court that may not have decided a
question, but instead should decide the matter afresh.
Lower federal courts have rejected arguments similar to
Spisak’s. See, e.g., Hennon v. Cooper, 109 F. 3d 330, 334–
335 (CA7 1997); see also Weeks v. Angelone, 528 U. S. 225,
231, 237 (2000) (applying the §2254(d) standard in case
involving a state court’s summary denial of a claim,
though not a Strickland claim, and without full briefing
regarding whether or how §2254(d) applied to a summary
decision); Chadwick v. Janecka, 312 F. 3d 597, 605–606
(CA3 2002) (Alito, J.) (relying on Weeks in holding that
§2254(d) applies where a state court denies a claim on the
merits without giving any indication how it reached its
decision); see generally 2 R. Hertz & J. Liebman, Federal
Habeas Corpus Practice and Procedure §32.2, pp. 1574–
1579 (5th ed. 2005 and 2008 Supp.). However, we need
not decide whether deference under §2254(d)(1) is re
quired here. With or without such deference, our conclu
sion is the same.
   For these reasons, the judgment of the Court of Appeals
for the Sixth Circuit is reversed.
                                            It is so ordered.
                    Cite as: 558 U. S. ____ (2010)                  1

                        Opinion of STEVENS, J.

SUPREME COURT OF THE UNITED STATES
                             _________________

                             No. 08–724
                             _________________


 KEITH SMITH, WARDEN, PETITIONER v. FRANK G.

                 SPISAK, JR. 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF

            APPEALS FOR THE SIXTH CIRCUIT

                         [January 12, 2010] 


  JUSTICE STEVENS, concurring in part and concurring in
the judgment.
  In my judgment the Court of Appeals correctly con
cluded that two errors that occurred during Spisak’s trial
violated clearly established federal law. First, the jury
instructions impermissibly required that the jury unani
mously reject a death sentence before considering other
sentencing options. Second, the closing argument of
Spisak’s counsel was so egregious that it was constitution
ally deficient under any standard. Nevertheless, for the
reasons set forth in Part III of the Court’s opinion, ante, at
11–15, I agree that these errors did not prejudice Spisak
and thus he is not entitled to relief.
                              I
  The jury instructions given during Spisak’s penalty
phase, described in the Court’s opinion, ante, at 6–8, are
fairly read to require the jury first to consider whether the
death penalty is warranted—i.e., whether the aggravating
factors outweigh the mitigating factors—before moving on
to consider whether instead a lesser penalty—i.e., one of
two available life sentences—is appropriate. Consistent
with Ohio law at the time of Spisak’s trial,1 the jury was
——————
  1 Ohio no longer uses the type of jury instructions at issue in this

case. In 1996 the Ohio Supreme Court instructed that “[i]n Ohio, a
2                         SMITH v. SPISAK

                        Opinion of STEVENS, J.

told that it must reach its decision unanimously. The jury
was not instructed on the consequence of their failure to
agree unanimously that Spisak should be sentenced to
death. Spisak and the Court of Appeals both described
these instructions as “acquittal first” because they would
have led a reasonable jury to believe that it first had to
“acquit” the defendant of death—unanimously—before it
could give effect to a lesser penalty.
   Following its prior decision in Davis v. Mitchell, 318
F. 3d 682 (CA6 2003), in which it struck down “virtually
identical” jury instructions, Spisak v. Mitchell, 465 F. 3d
684, 710 (CA6 2006), the Court of Appeals concluded that
the instructions given during Spisak’s penalty phase were
impermissible because they “require[d] the jury to unani
mously reject a death sentence before considering other
sentencing alternatives,” id., at 709. In Davis, the court
had explained that an instruction that requires a capital
jury to “first unanimously reject the death penalty before
it can consider a life sentence . . . precludes the individual
jury from giving effect to mitigating evidence . . . .” 318
F. 3d, at 689. The source of this constitutional infirmity,
the court decided, was our decision in Mills v. Maryland,

——————
solitary juror may prevent a death penalty recommendation by finding
that the aggravating circumstances in the case do not outweigh the
mitigating factors. Jurors from this point forward should be so in
structed.” State v. Brooks, 75 Ohio St. 3d 148, 162, 661 N. E. 2d 1030,
1042. Although the Brooks decision signaled a change in Ohio’s capital
jury instructions, it was not a change in state law: One juror had the
power to prevent a death penalty recommendation before Brooks. See
State v. Springer, 63 Ohio St. 3d 167, 172, 586 N. E. 2d 96, 100 (1992)
(holding that an offender must be sentenced to life if the penalty-phase
jury deadlocks). Thus, consistent with our view that “accurate sentenc
ing information is an indispensable prerequisite to a [jury’s] determina
tion of whether a defendant shall live or die,” Gregg v. Georgia, 428
U. S. 153, 190 (1976) (joint opinion of Stewart, Powell, and STEVENS,
JJ.), the Ohio high court laudably improved upon the accuracy of Ohio
capital jury instructions in Brooks.
                     Cite as: 558 U. S. ____ (2010)                    3

                         Opinion of STEVENS, J.

486 U. S. 367 (1988). For the reasons cogently examined
in JUSTICE BREYER’s opinion, ante, at 5–9, I agree that
Mills does not clearly establish that the instructions at
issue were unconstitutional. But, in my view, our decision
in Beck v. Alabama, 447 U. S. 625 (1980), does.2
  In Beck we held that the death penalty may not be
imposed “when the jury was not permitted to consider a
verdict of guilt of a lesser included non-capital offense, and
when the evidence would have supported such a verdict.”
Id., at 627 (internal quotation marks omitted). At that
time, the Alabama death penalty statute had been “consis
tently construed to preclude any lesser included offense
instructions in capital cases.” Id., at 629, n. 3. Thus, the
Alabama jury was “given the choice of either convicting
the defendant of the capital crime, in which case it [was]
required to impose the death penalty, or acquitting him,
thus allowing him to escape all penalties for his alleged
participation in the crime.” Id., at 628–629. Because of
the unique features of Alabama’s capital punishment
system,3 Beck’s jury believed that either it had to convict
Beck, thus sending him to his death, or acquit him, thus
setting him free. The jury was not presented with the
“third option” of convicting him of a noncapital offense,
thus ensuring that he would receive a substantial pun
ishment but not receive the death penalty. Id., at 642.
We concluded that the false choice before the jury—death
——————
  2 Notably, Beck substantially predates Spisak’s trial and thus my
application of Beck obviates any discussion on when federal law is
established for Antiterrorism and Effective Death Penalty Act of 1996
purposes, see ante, at 3. Regardless, in accordance with the view I
expressed in Williams v. Taylor, 529 U. S. 362, 379–380 (2000) (opinion
of STEVENS, J.), I would conclude that our decision in Mills, decided
before Spisak’s conviction became final, is also available to him.
  3 Under Alabama law, the judge conducts a separate penalty-phase

proceeding after the jury has returned a conviction on a capital offense.
Beck, 447 U. S., at 629. Thus, the jury reasonably believed that its
verdict would set the defendant’s punishment at death.
4                     SMITH v. SPISAK

                    Opinion of STEVENS, J.

or acquit—“introduce[d] a level of uncertainty and unreli
ability into the factfinding process that cannot be tolerated
in a capital case.” Id., at 643. In other words,
    “the difficulty with the Alabama statute is that it in
    terjects irrelevant considerations into the factfinding
    process, diverting the jury’s attention from the central
    issue of whether the State has satisfied its burden of
    proving beyond a reasonable doubt that the defendant
    is guilty of a capital crime. Thus, on the one hand, the
    unavailability of the third option of convicting on a
    lesser included offense may encourage the jury to con
    vict for an impermissible reason—its belief that the
    defendant is guilty of some serious crime and should
    be punished. On the other hand, the apparently
    mandatory nature of the death penalty may encour
    age it to acquit for an equally impermissible reason—
    that, whatever his crime, the defendant does not de
    serve death.” Id., at 642–643.
  Although Beck dealt with guilt-phase instructions, the
reach of its holding is not so limited. The “third option” we
discussed in Beck was, plainly, a life sentence. Moreover,
the unusual features of the Alabama capital sentencing
scheme collapsed the guilt and penalty phases before the
jury (but not before the judge). Our concern in Beck was
that presenting the jury with only two options—death or
no punishment—introduced a risk of arbitrariness and
error into the deliberative process that the Constitution
could not abide in the capital context. See Spaziano v.
Florida, 468 U. S. 447, 455 (1984) (“The goal of the Beck
rule, in other words, is to eliminate the distortion of the
factfinding process that is created when the jury is forced
into an all-or-nothing choice between capital murder and
innocence”). We held, therefore, that the jury must be
given a meaningful opportunity to consider and embrace
the equivalent of a life-sentence when the evidence sup
                 Cite as: 558 U. S. ____ (2010)            5

                    Opinion of STEVENS, J.

ports such an option.
   The acquittal-first jury instructions used during
Spisak’s penalty phase interposed before the jury the same
false choice that our holding in Beck prohibits. By requir
ing Spisak’s jury to decide first whether the State had met
its burden with respect to the death sentence, and to reach
that decision unanimously, the instructions deprived the
jury of a meaningful opportunity to consider the third
option that was before it, namely, a life sentence. Indeed,
these instructions are every bit as pernicious as those at
issue in Beck because they would have led individual
jurors (falsely) to believe that their failure to agree might
have resulted in a new trial and that, in any event, they
could not give effect to their determination that a life
sentence was appropriate unless and until they had first
convinced each of their peers on the jury to reject the
death sentence.
   Admittedly, Spisak has never identified Beck as the
source of the constitutional infirmity at issue in this case,
nor did the courts below cite or rely upon it. But Spisak
has consistently pressed his argument in terms that are
wholly consistent with Beck. On direct appeal he con
tended, for example, that he:
    “was severely prejudiced by the erroneous jury forms
    because the jurors were never informed of what would
    happen if they were unable to reach a unanimous de
    cision. That may have led to irreparable speculation
    that if they failed to agree, Frank Spisak would be
    freed or have a new trial or sentencing hearing. Such
    improper speculation may have led those not in
    agreement with death to go along with a majority.
    The jury should have been instructed that if they were
    unable to unanimously agree to death they must re
    turn a verdict of one of the life sentences or in the al
    ternative, the court would impose a life sentence.”
6                     SMITH v. SPISAK

                    Opinion of STEVENS, J.

    Exh. 28D, 16 Record 391 (Brief for Supreme Court of
    Ohio).
The untenable choice Spisak describes is perfectly analo
gous to the quandary, discussed above, that we described
in Beck. See also 447 U. S., at 644 (“It is extremely doubt
ful that juries will understand the full implications of a
mistrial or will have any confidence that their choice of the
mistrial option will ultimately lead to the right result.
Thus, they could have no assurance that a second trial
would end in the conviction of the defendant on a lesser
included offense” (footnote omitted)). Spisak and the
Court of Appeals both correctly assailed the jury instruc
tions at issue in this case, but in my view Beck provides
the proper basis in clearly established federal law to con
clude the instructions were unconstitutional.
                               II
   Petitioner defends Spisak’s counsel’s closing argument
as a reasonable strategic decision “to draw the sting out of
the prosecution’s argument and gain credibility with the
jury by conceding the weaknesses of his own case.” Brief
for Petitioner 37. I agree that such a strategy is generally
a reasonable one and, indeed, was a reasonable strategy
under the difficult circumstances of this case. Even
Spisak concedes that his counsel “faced an admittedly
difficult case in closing argument in the penalty phase.”
Brief for Respondent 43. But, surely, a strategy can be
executed so poorly as to render even the most reasonable
of trial tactics constitutionally deficient under Strickland
v. Washington, 466 U. S. 668 (1984). And this is such a
case.
   It is difficult to convey how thoroughly egregious coun
sel’s closing argument was without reproducing it in its
entirety.      The Court’s assessment of the closing as
“lengthy and rambling” and its brief description of its
content, see ante, at 10, does not accurately capture the
                     Cite as: 558 U. S. ____ (2010)                    7

                         Opinion of STEVENS, J.

catastrophe of counsel’s failed strategy. Suffice it to say
that the argument shares far more in common with a
prosecutor’s closing than with a criminal defense attor
ney’s. Indeed, the argument was so outrageous that it
would have rightly subjected a prosecutor to charges of
misconduct. See Brief for Steven Lubet et al. as Amici
Curiae 15–16 (observing that counsel’s closing argument
“would have been improper even coming from the prosecu
tor”). A few examples are in order.
  Presumably to take the “sting” out of the prosecution’s
case, Brief for Petitioner 37, counsel described his client’s
acts in vivid detail to the jury:
     “[Y]ou can smell almost the blood. You can smell, if
     you will, the urine. You are in a bathroom, and it is
     death, and you can smell the death . . . and you can
     feel, the loneliness of that railroad platform . . . and
     we can all know the terror that [the victim] felt when
     he turned and looked into those thick glasses and
     looked into the muzzle of a gun that kept spitting out
     bullets . . . And we can see a relatively young man cut
     down with so many years to live, and we could re
     member his widow, and we certainly can remember
     looking at his children . . . There are too many family
     albums. There are too many family portraits dated
     1982 that have too many empty spaces. And there is
     too much terror left in the hearts of those that we call
     lucky.”4 465 F. 3d, at 704–795 (internal quotation
——————
   4 To make matters worse, these graphic and emotionally charged

descriptions of Spisak’s crimes were irrelevant under state law even for
purposes of the State’s case for aggravating circumstances. See State v.
Wogenstahl, 75 Ohio St. 3d 344, 356, 662 N. E. 2d 311, 322 (1996)
(“[T]he nature and circumstances of the offense may only enter into the
statutory weighing process on the side of mitigation”); see also State v.
Johnson, 24 Ohio St. 3d 87, 93, 494 N. E. 2d 1061, 1066 (1986) (explain
ing that statutory aggravating circumstances should be narrowly
construed); Ohio Rev. Code Ann. §2929.04(A) (2006) (identifying 10
8                         SMITH v. SPISAK

                        Opinion of STEVENS, J.

     marks omitted).
Presumably to “gain credibility” with the jury, Brief of
Petitioner 37, counsel argued that his client deserved no
sympathy for his actions:
     “Sympathy, of course, is not part of your considera
     tion. And even if it was, certainly, don’t look to him
     for sympathy, because he demands none. And, ladies
     and gentlemen, when you turn and look at Frank
     Spisak, don’t look for good deeds, because he has done
     none. Don’t look for good thoughts, because he has
     none. He is sick, he is twisted. He is demented, and
     he is never going to be any different.” 465 F. 3d, at
     705 (internal quotation marks omitted).
   And then the strategy really broke down: At no point
did counsel endeavor to direct his negative statements
about his client toward an express appeal for leniency.5
On the contrary, counsel concluded by telling the jury that
“whatever you do, we are going to be proud of you,” ibid.
(internal quotation marks omitted), which I take to mean
that, in counsel’s view, “either outcome, death or life,
would be a valid conclusion,” ibid.
   Spisak’s crimes, and the seemingly unmitigated hatred
motivating their commission, were truly awful. But that
does not excuse a lawyer’s duty to represent his client
within the bounds of prevailing professional norms. The
mere fact that counsel, laudably, may have had a “strat
egy” to build rapport with the jury and lessen the impact
of the prosecution’s case, does not excuse counsel’s utter
——————
aggravating circumstances but not including heinous circumstances of
offense).
   5 Counsel did attempt to appeal to the jury’s sense of humanity, per

haps implicitly suggesting that humane people do not condemn others,
especially those with mental illness, to death. App. to Pet. for Cert.
339a–341a. But counsel never requested a life sentence on behalf of his
client.
                 Cite as: 558 U. S. ____ (2010)           9

                    Opinion of STEVENS, J.

failure to achieve either of these objectives through his
closing argument. In short, counsel’s argument grossly
transgressed the bounds of what constitutionally compe
tent counsel would have done in a similar situation.
                             III
   Notwithstanding these two serious constitutional errors,
I agree with the Court that these errors do not entitle
Spisak to relief. As JUSTICE BREYER’s discussion in Part
III makes vividly clear, see ante, at 11–14, Spisak’s own
conduct alienated and ostracized the jury, and his crimes
were monstrous. In my judgment even the most skillful of
closing arguments—even one befitting Clarence Darrow—
would not have created a reasonable probability of a dif
ferent outcome in this case. Similarly, in light of Spisak’s
conduct before the jury and the gravity of the aggravating
circumstances of the offense, the instructional error was
also harmless because it did not have a substantial and
injurious effect on this record, Brecht v. Abrahamson, 507
U. S. 619, 623 (1993).
   Accordingly, I concur in the judgment and concur in the
Court’s discussion of prejudice in Part III of its opinion.